

Exhibit 10.1
Execution Version

COMMON UNIT PURCHASE AGREEMENT


between


REGENCY ENERGY PARTNERS LP


and


ETE COMMON HOLDINGS, LLC




--------------------------------------------------------------------------------




Table of Contents
ARTICLE I DEFINITIONS


1


 
Section 1.01    Definitions
1


 
Section 1.02    Accounting Procedures and Interpretation


4


ARTICLE II AGREEMENT TO SELL AND PURCHASE


5


 
Section 2.01    Sale and Purchase
5


 
Section 2.02    Closing


5


 
Section 2.03    Conditions to Closing.
5


 
Section 2.04    Regency Deliveries
6


 
Section 2.05    Purchaser’s Deliveries.
7


ARTICLE III REPRESENTATIONS AND WARRANTIES AND COVENANTS RELATED TO REGENCY


7


 
Section 3.01    Partnership Existence
7


 
Section 3.02    Capitalization and Valid Issuance of Purchased Units
8


 
Section 3.03    Regency SEC Documents
9


 
Section 3.04    No Material Adverse Change
9


 
Section 3.05    Litigation
10


 
Section 3.06    No Violations; Compliance with Laws
10


 
Section 3.07    Authority, Enforceability
10


 
Section 3.08    Approvals
11


 
Section 3.09    MLP Status
11


 
Section 3.10    Valid Private Placement.
11


 
Section 3.11    Investment Company Status
11


 
Section 3.12    Certain Fees
11


 
Section 3.13    Insurance
11


 
Section 3.14    Internal Accounting Controls
11


 
Section 3.15    Listing and Maintenance Requirements
12


 
Section 3.16    Taking of Necessary Actions
12


ARTICLE IV REPRESENTATIONS AND WARRANTIES AND COVENANTS OF THE PURCHASER


12


 
Section 4.01    Existence
12


 
Section 4.02    Authorization, Enforceability
12


 
Section 4.03    No Breach
12


 
Section 4.04    Certain Fees
13


 
Section 4.05    Investment.
13


 
Section 4.06    Nature of Purchaser
13


 
Section 4.07    Restricted Securities
13


 
Section 4.08    Receipt of Information
14


 
Section 4.09    Legend
14


 
Section 4.10    Short Selling
14


 
Section 4.11    Trading Activities
15


 
Section 4.12    Taking of Necessary Actions
15




i

--------------------------------------------------------------------------------




ARTICLE V INDEMNIFICATION, COSTS AND EXPENSES


15


 
Section 5.01    Indemnification by Regency
15


 
Section 5.02    Indemnification by the Purchaser
15


 
Section 5.03    Indemnification Procedure
16


ARTICLE VI MISCELLANEOUS


17


 
Section 6.01    Interpretation and Survival of Provisions
17


 
Section 6.02    Survival of Provisions
17


 
Section 6.03    No Waiver; Modifications in Writing
17


 
Section 6.04    Binding Effect; Assignment
18


 
Section 6.05    Communications
18


 
Section 6.06    Entire Agreement
19


 
Section 6.07    Governing Law
19


 
Section 6.08    Waiver of Jury Trial
19


 
Section 6.09    Execution in Counterparts
19


 
Section 6.10    Costs and Expenses
19


 
Section 6.11    Termination.
19


Exhibit A – Registration Rights Agreement
 
Exhibit B – Legal Opinion


 
Exhibit C – Excepted Subsidiaries


 
 
 
 
 
 
 
 
 
 




ii

--------------------------------------------------------------------------------




COMMON UNIT PURCHASE AGREEMENT
This COMMON UNIT PURCHASE AGREEMENT, dated as of June 4, 2014 (this
“Agreement”), is by and between REGENCY ENERGY PARTNERS LP, a Delaware limited
partnership (“Regency”), and ETE COMMON HOLDINGS, LLC, a Delaware limited
liability company (the “Purchaser”). Regency and the Purchaser are sometimes
referred to herein as a “Party” and, collectively, as the “Parties.”
WHEREAS, in order to fund the repayment of borrowings under the Regency Credit
Facility (as defined below), the redemption of certain senior notes of Regency
and for other general partnership purposes of Regency, Regency desires to sell
to the Purchaser, and the Purchaser desires to purchase from Regency, certain
Common Units (as defined below), in accordance with the provisions of this
Agreement; and
WHEREAS, Regency and the Purchaser will enter into a registration rights
agreement (the “Registration Rights Agreement”), substantially in the form
attached hereto as Exhibit A pursuant to which Regency will provide the
Purchaser with certain registration rights with respect to the Common Units
acquired pursuant hereto.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, “controlling,” “controlled by,”
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
“Basic Documents” means, collectively, this Agreement, the Registration Rights
Agreement and any and all other agreements or instruments executed and delivered
by the Parties to evidence the execution, delivery and performance of any of the
Basic Documents, and any amendments, supplements, continuations or modifications
thereto.
“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by law or other governmental action to
close.

1



--------------------------------------------------------------------------------




“Class F Common Units” shall have the meaning given to such term in the
Partnership Agreement.
“Closing” shall have the meaning specified in Section 2.02.
“Closing Date” shall have the meaning specified in Section 2.02.
“Commission” means the United States Securities and Exchange Commission.
“Common Units” shall have the meaning given to such term in the Partnership
Agreement.
“Delaware LLC Act” shall have the meaning specified in Section 3.02.
“Delaware LP Act” shall have the meaning specified in Section 3.02.
“DTC” shall have the meaning specified in Section 2.04.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.
“General Partner” means Regency GP LP, and, as the context requires, includes
Regency GP LLC.
“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority which exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to Regency means a Governmental Authority having
jurisdiction over Regency, its Subsidiaries or any of their respective
Properties.
“Incentive Distribution Rights” shall have the meaning given to such term in the
Partnership Agreement”
“Indemnified Party” shall have the meaning specified in Section 5.03.
“Indemnifying Party” shall have the meaning specified in Section 5.03.
“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

2



--------------------------------------------------------------------------------




“Lien” means any mortgage, claim, encumbrance, pledge, lien (statutory or
otherwise), security agreement, conditional sale or trust receipt or a lease,
consignment or bailment, preference or priority or other encumbrance upon or
with respect to any property of any kind.
“NYSE” means the New York Stock Exchange.
“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of Regency, dated February 15, 2006, as amended as of the date
hereof and from time to time.
“Partnership Securities” means any class or series of equity interest in Regency
(but excluding any options, rights, warrants and appreciation rights relating to
an equity interest in Regency), including the Common Units, Class F Common
Units, Series A Preferred Units and the Incentive Distribution Rights.
“Party” or “Parties” has the meaning set forth in the introductory paragraph.
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof, or any other form of entity.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“Purchased Units” means the number of Common Units equal to the quotient
determined by dividing (a) the Purchase Price by (b) the Purchased Unit Price,
rounded to the nearest whole Common Unit.
“Purchased Unit Price” means the volume-weighted average of the closing price of
the Common Units on the NYSE for the 10 trading day period ending one Business
Day prior to the Closing, as reported in Bloomberg Financial Markets, or, if not
reported therein, as reported by Dow Jones.
“Purchase Price” means $400,000,000.
“Purchaser Related Parties” shall have the meaning specified in Section 5.01.
“Purchaser” has the meaning set forth in the introductory paragraph of this
Agreement.
“Regency” has the meaning set forth in the introductory paragraph.
“Regency Credit Facility” means the Sixth Amended and Restated Credit Agreement,
dated as of May 21, 2013, by and among Regency Gas Services LP, Regency, as
guarantor, Wells Fargo Bank, National Association, as administrative agent, and
the other agents and lenders party thereto, as amended as of the date hereof and
from time to time .
“Regency Financial Statements” shall have the meaning specified in Section 3.03.

3



--------------------------------------------------------------------------------




“Regency GP LP” means Regency GP LP, a Delaware limited partnership and the
general partner of Regency.
“Regency GP LLC” means Regency GP LLC, a Delaware limited liability company and
the general partner of Regency GP LP.
“Regency Material Adverse Effect” means any material and adverse effect on
(a) the assets, liabilities, financial condition, business, operations, affairs
or prospects of Regency and its Subsidiaries taken as a whole; (b) the ability
of Regency and its Subsidiaries taken as a whole to carry on their business as
such business is conducted as of the date hereof or to meet their obligations
under the Basic Documents on a timely basis; or (c)  the ability of Regency to
consummate the transactions contemplated hereby; provided, however, that a
Regency Material Adverse Effect shall not include any material and adverse
effect on the foregoing to the extent such material and adverse effect results
from, arises out of, or relates to (x) a general deterioration in the economy or
changes in the general state of the industries in which the Regency Parties
operate, except to the extent that the Regency Parties, taken as a whole, are
adversely affected in a disproportionate manner as compared to other industry
participants, (y) the outbreak or escalation of hostilities involving the United
States, the declaration by the United States of a national emergency or war or
the occurrence of any other calamity or crisis, including acts of terrorism, or
(z) any change in accounting requirements or principles imposed upon Regency and
its Subsidiaries or their respective businesses or any change in applicable Law,
or the interpretation thereof.
“Regency Parties” means Regency, the General Partner and all of Regency’s
Subsidiaries.
“Regency Related Parties” shall have the meaning specified in Section 5.02.
“Regency SEC Documents” shall have the meaning specified in Section 3.03.
“Registration Rights Agreement” shall have the meaning set forth in the
recitals.
“Representatives” means, with respect to any Person, the officers, directors,
managers, employees, agents, counsel, accountants, investment bankers and other
representatives of such Person.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
“Series A Preferred Units” means “Series A Cumulative Convertible Preferred
Units” as defined in the Partnership Agreement.
“Subsidiary” means, as to any Person, any corporation or other entity of which:
(i) such Person or a Subsidiary of such Person is a general partner or manager;
(ii) at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether or not at the time any equity interest of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency)

4



--------------------------------------------------------------------------------




is at the time directly or indirectly owned or controlled by such Person or one
or more of its Subsidiaries; or (iii) any corporation or other entity as to
which such Person consolidates for accounting purposes.
Section 1.02    Accounting Procedures and Interpretation. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all Regency Financial Statements and certificates and reports as to financial
matters required to be furnished to the Purchaser hereunder shall be prepared,
in accordance with GAAP applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto or, in the case of
unaudited statements, as permitted by Form 10-Q promulgated by the Commission)
and in compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.
ARTICLE II
AGREEMENT TO SELL AND PURCHASE
Section 2.01    Sale and Purchase. Subject to the terms and conditions hereof,
Regency hereby agrees to issue and sell to the Purchaser, free and clear of any
and all Liens, and the Purchaser hereby agrees to purchase from Regency, all of
the Purchased Units, and the Purchaser agrees to pay Regency the Purchase Price.
Upon payment of the Purchase Price at Closing, the Purchased Units shall be
fully paid for.
Section 2.02    Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Units hereunder (the
“Closing”) shall take place at [●] a.m., Central Daylight Time, on June 4, 2014
at the offices of Baker Botts L.L.P., 2001 Ross Avenue, Dallas, Texas
75201-2980, or at such other time and location as mutually agreed by the Parties
(the “Closing Date”). The Parties agree that the Closing may occur via delivery
of facsimiles or e-mailed PDF scans of this Agreement and the other closing
deliveries. 
Section 2.03    Conditions to Closing.
(a)    Mutual Conditions. The respective obligations of each Party to consummate
the purchase and issuance and sale of the Purchased Units shall be subject to
the satisfaction on or prior to the Closing Date of each of the following
conditions (any or all of which may be waived by a particular Party on behalf of
itself in writing, in whole or in part, to the extent permitted by applicable
Law):
(i)    no statute, rule, order, decree or regulation shall have been enacted or
promulgated, and no action shall have been taken, by any Governmental Authority
which temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated hereby or
makes the transactions contemplated hereby illegal; and

5



--------------------------------------------------------------------------------




(ii)    there shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement.
(b)    Purchaser Conditions. The obligation of the Purchaser to consummate the
purchase of the Purchased Units shall be subject to the satisfaction on or prior
to the Closing Date of each of the following conditions (any or all of which may
be waived by the Purchaser in writing, in whole or in part, to the extent
permitted by applicable Law):
(i)    the representations and warranties of Regency contained in this Agreement
that are qualified by materiality or Regency Material Adverse Effect shall be
true and correct as of the Closing Date as if made on and as of the Closing Date
and all other representations and warranties shall be true and correct in all
material respects as of the Closing Date as if made on and as of the Closing
Date (except that representations made as of a specific date shall be required
to be true and correct as of such date only);
(ii)    an application shall have been submitted to list the Purchased Units on
the NYSE; and
(iii)    Regency shall have delivered, or caused to be delivered, to the
Purchaser at the Closing, Regency’s closing deliveries described in Section
2.04.
(c)    Regency’s Conditions. The obligation of Regency to consummate the sale of
the Purchased Units to the Purchaser shall be subject to the satisfaction on or
prior to the Closing Date of the following condition (which may be waived by
Regency in writing, in whole or in part, to the extent permitted by applicable
Law):
(i)    the representations and warranties of the Purchaser contained in this
Agreement shall be true and correct in all material respects at and as of the
Closing Date as if made on and as of the Closing Date (except that
representations made as of a specific date shall be required to be true and
correct as of such date only); and
(ii)    the Purchaser shall have delivered, or caused to be delivered, to
Regency at the Closing, the Purchaser’s closing deliveries described in Section
2.05.
Section 2.04    Regency Deliveries. At the Closing, subject to the terms and
conditions hereof, Regency will deliver, or cause to be delivered, to the
Purchaser:
(a)    The Purchased Units by electronic delivery to The Depository Trust
Company (“DTC”) on the Purchaser’s behalf, registered in such name(s) as the
Purchaser has designated;
(b)    Copies of (i) the Certificate of Limited Partnership of Regency, (ii) the
Certificate of Limited Partnership of Regency GP LP and (iii) the Certificate of
Formation of Regency GP LLC, each certified by the Secretary of State of the
jurisdiction of its formation as of a recent date;

6



--------------------------------------------------------------------------------




(c)    A certificate of the Secretary of State of the State of Delaware, dated a
recent date, that Regency is in good standing;
(d)    A cross-receipt executed by Regency and delivered to the Purchaser
certifying that it has received the Purchase Price as of the Closing Date;
(e)    An opinion addressed to the Purchaser from legal counsel to Regency,
dated as of the Closing Date, in the form and substance attached hereto as
Exhibit B;
(f)    The executed Registration Rights Agreement; and
(g)    A certificate of the Secretary or Assistant Secretary of the General
Partner, on behalf of Regency, certifying as to and attaching (i) the
Partnership Agreement, (ii) board and/or conflicts committee resolutions
constituting Special Approval (as defined in the Partnership Agreement)
authorizing the execution and delivery of the Basic Documents and the
consummation of the transactions contemplated thereby and (iii) its incumbent
officers authorized to execute the Basic Documents to which it is a party,
setting forth the name and title and bearing the signatures of such officers.
Section 2.05    Purchaser’s Deliveries. At the Closing, subject to the terms and
conditions hereof, the Purchaser will deliver, or cause to be delivered, to
Regency:
(a)    Payment to Regency of the Purchase Price by wire transfer of immediately
available funds to an account designated by Regency in writing at least two
Business Days prior to the Closing Date;
(b)    The executed Registration Rights Agreement; and
(c)    A cross-receipt executed by the Purchaser and delivered to Regency
certifying that it has received the Purchased Units as of the Closing Date.
ARTICLE III
REPRESENTATIONS AND WARRANTIES AND COVENANTS
RELATED TO REGENCY
Regency represents and warrants to and covenants with the Purchaser as follows:
Section 3.01    Partnership Existence. Regency (a) is a limited partnership duly
formed, validly existing and in good standing under the laws of the State of
Delaware; and (b) has all requisite limited partnership power and authority, and
has all governmental licenses, authorizations, consents and approvals necessary,
to own, lease, use and operate its Properties and carry on its business as its
business is now being conducted, except where the failure to obtain such
licenses, authorizations, consents and approvals would not be reasonably likely
to have a Regency Material Adverse Effect. Each of Regency’s Subsidiaries has
been duly incorporated or formed, as the case may be, and is validly existing
and in good standing under the laws of the State or other jurisdiction of its
incorporation or organization, as the case may be, and has all requisite power
and authority, and has all governmental licenses, authorizations, consents and
approvals necessary, to own, lease, use

7



--------------------------------------------------------------------------------




or operate its respective Properties and carry on its business as now being
conducted, except where the failure to obtain such licenses, authorizations,
consents and approvals would not be reasonably likely to have a Regency Material
Adverse Effect. None of Regency nor any of its Subsidiaries are in default in
the performance, observance or fulfillment of any provision of, in the case of
Regency, the Partnership Agreement or its Certificate of Limited Partnership or,
in the case of any Subsidiary of Regency, its respective certificate of
incorporation, certification of formation, bylaws, limited liability company
agreement or other similar organizational documents. Each of Regency and its
Subsidiaries is duly qualified or licensed and in good standing as a foreign
limited partnership, limited liability company or corporation, as applicable,
and is authorized to do business in each jurisdiction in which the ownership or
leasing of its respective Properties or the character of its respective
operations makes such qualification necessary, except where the failure to
obtain such qualification, license, authorization or good standing would not be
reasonably likely to have a Regency Material Adverse Effect.
Section 3.02    Capitalization and Valid Issuance of Purchased Units.
(a)    As of the date of this Agreement, prior to the issuance and sale of the
Purchased Units, as contemplated hereby, the issued and outstanding limited
partner interests of Regency consist of 357,613,669 Common Units, 6,274,483
Class F Common Units, 1,912,569 Series A Preferred Units and the Incentive
Distribution Rights. The only issued and outstanding general partner interests
of Regency are the interests of the General Partner described in the Partnership
Agreement. All outstanding Common Units, Class F Common Units, Series A
Preferred Units and Incentive Distribution Rights and the limited partner
interests represented thereby have been duly authorized and validly issued in
accordance with the Partnership Agreement and are fully paid (to the extent
required under the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by matters described in Sections 17-303, 17-607
and 17-804 of the Delaware Revised Uniform Limited Partnership Act (the
“Delaware LP Act”)).
(b)    Other than the Regency GP LLC Long-Term Incentive Plan and the Penn
Virginia Resource GP, LLC Sixth Amended and Restated Long-Term Incentive Plan,
Regency has no equity compensation plans that contemplate the issuance of
partnership interests of Regency (or securities convertible into or exchangeable
for partnership interests of Regency). No indebtedness having the right to vote
(or convertible into or exchangeable for securities having the right to vote) on
any matters on which Regency unitholders may vote are issued or outstanding.
Except as set forth in the first sentence of this Section 3.02(b), as
contemplated by this Agreement or as are provided in the Partnership Agreement,
there are no outstanding or authorized (i) options, warrants, preemptive rights,
subscriptions, calls, or other rights, convertible or exchangeable securities,
agreements, claims or commitments of any character obligating Regency or any of
its Subsidiaries to issue, transfer or sell any partnership interests or other
equity interest in, Regency or any of its Subsidiaries or securities convertible
into or exchangeable for such partnership interests, (ii) obligations of Regency
or any of its Subsidiaries to repurchase, redeem or otherwise acquire any
partnership interests or equity interests of Regency or any of its Subsidiaries
or any such securities or agreements listed in clause (i) of this sentence or
(iii) voting trusts or similar agreements to which Regency or any of its
Subsidiaries is a party with respect to the voting of the equity interests of
Regency or any of its Subsidiaries.

8



--------------------------------------------------------------------------------




(c)    (i) All of the issued and outstanding equity interests of each of
Regency’s Subsidiaries (except for the entities listed on Exhibit C) are owned,
directly or indirectly, by Regency free and clear of any Liens (except for such
restrictions as may exist under applicable Law and for such Liens as may be
imposed under the Regency Credit Facility and the indentures governing senior
notes of Regency), and all such ownership interests have been duly authorized,
validly issued and are fully paid (to the extent required in the organizational
documents of Regency’s Subsidiaries, as applicable) and non-assessable (except
as such nonassessability may be affected by matters described in
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act, Sections 18‑607 and
18-804 of the Delaware Limited Liability Company Act (the “Delaware LLC Act”),
Sections 101.114 and 101.206 of the Texas Business Organizations Code and
Section 18-2054.4(H) of the Oklahoma Limited Liability Company Act) and free of
preemptive rights and (ii) except as disclosed in the Regency SEC Documents,
neither Regency nor any of its Subsidiaries owns any shares of capital stock or
other securities of, or interest in, any other Person, or is obligated to make
any capital contribution to or other investment in any other Person.
(d)    The Purchased Units will be duly authorized by Regency pursuant to the
Partnership Agreement prior to the Closing and, when issued and delivered to the
Purchaser against payment therefor in accordance with the terms of this
Agreement, will be validly issued, fully paid (to the extent required by the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by matters described in Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act) and will be free of any and all Liens and restrictions on
transfer, other than (i) restrictions on transfer under the Partnership
Agreement or this Agreement and under applicable state and federal securities
laws and (ii) such Liens as are created by the Purchaser.
(e)    The Common Units are listed on the NYSE, and Regency has not received any
notice of delisting from the NYSE.
Section 3.03    Regency SEC Documents. Regency has timely filed with the
Commission all forms, registration statements, reports, schedules and statements
required to be filed by it under the Exchange Act or the Securities Act (all
such documents, collectively the “Regency SEC Documents”). The Regency SEC
Documents, including any audited or unaudited financial statements and any notes
thereto or schedules included therein (the “Regency Financial Statements”), at
the time filed (in the case of registration statements, solely on the dates of
effectiveness) (except to the extent corrected by a subsequently filed Regency
SEC Document filed prior to the date hereof) (a) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein (in light of
the circumstances under which they were made in the case of any prospectus) not
misleading, (b) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as applicable,
(c) complied as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto, (d) in the case of the Regency Financial Statements, were
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by the Commission with respect to
interim financial statements), and (e) in the case of the Regency Financial
Statements, fairly present (subject in the case of unaudited statements to
normal, recurring and year-end audit

9



--------------------------------------------------------------------------------




adjustments) in all material respects the consolidated financial position of
Regency and its Subsidiaries as of the dates thereof and the consolidated
results of its operations and cash flows for the periods then ended. Grant
Thornton LLP is an independent, registered public accounting firm with respect
to Regency and has not resigned or been dismissed as independent public
accountants of Regency as a result of or in connection with any disagreement
with Regency on a matter of accounting principles or practices, financial
statement disclosure or auditing scope or procedure.
Section 3.04    No Material Adverse Change. Except as set forth in or
contemplated by the Regency SEC Documents filed with the Commission on or prior
to the date hereof, since the date of Regency’s most recent Form 10-K filing
with the Commission, Regency and its Subsidiaries have conducted their
respective businesses in the ordinary course, consistent with past practice, and
there has been no (a) change, event, occurrence, effect, fact, circumstance or
condition that has had or would be reasonably likely to have a Regency Material
Adverse Effect, (b) acquisition or disposition of any material asset by Regency
or any of its Subsidiaries or any contract or arrangement therefor, otherwise
than for fair value in the ordinary course of business or as disclosed in the
Regency SEC Documents, or (c) material change in Regency’s accounting
principles, practices or methods.
Section 3.05    Litigation. Except as set forth in the Regency SEC Documents,
there is no action, suit, or proceeding pending (including any investigation,
litigation or inquiry) or, to Regency’s knowledge, contemplated or threatened
against or affecting any of the Regency Parties or any of their respective
officers, directors, properties or assets, which (a) questions the validity of
this Agreement or the right of Regency to enter into this Agreement or to
consummate the transactions contemplated hereby or (b) (individually or in the
aggregate) would be reasonably likely to result in a Regency Material Adverse
Effect.
Section 3.06    No Violations; Compliance with Laws. As of the Closing Date, the
execution, delivery and performance by Regency of the Basic Documents to which
it is a party and compliance by Regency with the terms and provisions thereof,
and the issuance and sale by Regency of the Purchased Units, do not and will not
(a) assuming the accuracy of the representations and warranties of the Purchaser
contained herein and their compliance with the covenants contained herein,
violate any provision of any Law or Permit having applicability to Regency or
any of its Subsidiaries or any of their respective Properties, (b)  result in a
violation or breach of any provision of the certificate of limited partnership
or other organizational documents of Regency, or the Partnership Agreement, or
any organizational documents of any of Regency’s Subsidiaries, (c) require any
consent, approval or notice (other than those previously obtained or given)
under or result in a violation or breach of or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration) under any contract, agreement,
instrument, obligation, note, bond, mortgage, license, loan or credit agreement
to which Regency or any of its Subsidiaries is a party or by which Regency or
any of its Subsidiaries or any of their respective Properties may be bound, or
(d) result in or require the creation or imposition of any Lien upon or with
respect to any of the Properties now owned or hereafter acquired by Regency or
any of its Subsidiaries, except in the case of clause (b) where any such
violation, default, breach, termination, cancellation, failure to receive
consent, approval or notice, or acceleration with respect to the foregoing
provisions of

10



--------------------------------------------------------------------------------




this Section 3.06 would not be, individually or in the aggregate, reasonably
likely to result in a Regency Material Adverse Effect.
Section 3.07    Authority, Enforceability. Regency has all necessary limited
partnership power and authority to execute, deliver and perform its obligations
under the Basic Documents, and the execution, delivery and performance by
Regency of the Basic Documents to which it is a party have been duly authorized
by all necessary action on the part of the General Partner; and the Basic
Documents to which it is a party constitute the legal, valid and binding
obligations of Regency, enforceable in accordance with their terms, except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer and similar laws affecting creditors’ rights generally or by general
principles of equity and except as the rights to indemnification may be limited
by applicable Law (regardless of whether such enforceability is considered in a
proceeding in law or in equity). No approval from the holders of the Common
Units, Series F Common Units, Series A Preferred Units or Incentive Distribution
Rights is required in connection with Regency’s issuance and sale of the
Purchased Units to the Purchaser.
Section 3.08    Approvals. Except for the approvals that have already been
obtained and the authorization of the NYSE for the listing of the Purchased
Units, no authorization, consent, approval, waiver, license, qualification or
written exemption from, nor any filing, declaration, qualification or
registration with, any Governmental Authority or any other Person is required in
connection with the execution, delivery or performance by Regency of any of the
Basic Documents to which it is a party, except where the failure to receive such
authorization, consent, approval, waiver, license, qualification or written
exemption from, or to make such filing, declaration, qualification or
registration would not, individually or in the aggregate, be reasonably likely
to have a Regency Material Adverse Effect.
Section 3.09    MLP Status. Regency is properly treated as a partnership for
United States federal income tax purposes and more than 90% of Regency’s current
gross income is qualifying income under Section 7704(d) of the Internal Revenue
Code of 1986, as amended.
Section 3.10    Valid Private Placement. Assuming the accuracy of the
representations and warranties of the Purchaser contained in this Agreement, the
sale and issuance of the Purchased Units to the Purchaser pursuant to this
Agreement is exempt from the registration requirements of the Securities Act,
and neither Regency nor, to the knowledge of Regency, any authorized agent
acting on its behalf has taken or will take any action hereafter that would
cause the loss of such exemptions.
Section 3.11    Investment Company Status. Regency is not an “investment
company” or a company controlled by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
Section 3.12    Certain Fees. No fees or commissions are or will be payable by
Regency to brokers, finders, or investment bankers with respect to the sale of
any of the Purchased Units or the consummation of the transactions contemplated
by this Agreement. Regency agrees that it will indemnify and hold harmless the
Purchaser from and against any and all claims, demands, or liabilities for
broker’s, finder’s, placement, or other similar fees or commissions incurred by
Regency

11



--------------------------------------------------------------------------------




or alleged to have been incurred by Regency in connection with the sale of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement.
Section 3.13    Insurance. Regency and its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged. Regency does not have any reason to believe that it or any of its
Subsidiaries will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business.
Section 3.14    Internal Accounting Controls. Regency and its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (a) transactions are executed in accordance with
management’s general or specific authorizations, (b) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (c) access to assets is permitted
only in accordance with management’s general or specific authorization and (d)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Regency is not aware of any material weaknesses with respect to its
internal accounting controls.
Section 3.15    Listing and Maintenance Requirements. The issuance and sale of
the Purchased Units does not contravene the rules and regulations of the NYSE.
Section 3.16    Taking of Necessary Actions. Regency shall use its commercially
reasonable efforts promptly to take or cause to be taken all action and promptly
to do or cause to be done all things necessary, proper or advisable under
applicable Law and regulations to consummate and make effective the transactions
contemplated by this Agreement. Without limiting the foregoing, Regency shall
use its commercially reasonable efforts to make all filings and obtain all
consents of Governmental Authorities that may be necessary or, in the reasonable
opinion of the other Parties, as the case may be, advisable for the consummation
of the transactions contemplated by the Basic Documents.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES AND COVENANTS
OF THE PURCHASER
The Purchaser hereby represents and warrants and covenants to Regency that:
Section 4.01    Existence. The Purchaser is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Delaware, with all necessary limited liability company power and authority to
own properties and to conduct its business as currently conducted.
Section 4.02    Authorization, Enforceability. The Purchaser has all necessary
limited liability company power and authority to enter into, deliver and perform
its obligations under the Basic Documents to which it is a party. The execution,
delivery and performance of this the Basic

12



--------------------------------------------------------------------------------




Documents to which it is a party by the Purchaser and the consummation by it of
the transactions contemplated thereby have been duly and validly authorized by
all necessary action, and no further consent or authorization of the Purchaser
is required. The Basic Documents to which it is a party have been duly executed
and delivered by the Purchaser and constitute legal, valid and binding
obligations of the Purchaser; provided that, the enforceability thereof may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting creditors’ rights generally
and by general principles of equity and except as the rights to indemnification
may be limited by applicable Law (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
Section 4.03    No Breach. The execution, delivery and performance of the Basic
Documents to which it is a party by the Purchaser and the consummation by the
Purchaser of the transactions contemplated thereby will not (a) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any material agreement to which the Purchaser is a
party or by which the Purchaser is bound or to which any of the properties or
assets of the Purchaser is subject, (b) conflict with or result in any violation
of the provisions of the organizational documents of the Purchaser, or (c)
violate any statute, order, rule or regulation of any Governmental Authority
having jurisdiction over the Purchaser or the properties or assets of the
Purchaser, except in the case of clauses (a) and (c), for such conflicts,
breaches, violations or defaults as would not prevent the consummation of the
transactions contemplated by this Agreement.
Section 4.04    Certain Fees. No fees or commissions are or will be payable by
the Purchaser to brokers, finders, or investment bankers with respect to the
purchase of the Purchased Units or the consummation of the transactions
contemplated by the Basic Documents. The Purchaser agrees that it will indemnify
and hold harmless Regency from and against any and all claims, demands or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by the Purchaser or alleged to have been incurred by the
Purchaser in connection with the purchase of the Purchased Units or the
consummation of the transactions contemplated by the Basic Documents.
Section 4.05    Investment. The Purchased Units are being acquired for the
Purchaser’s own account, not as a nominee or agent, and with no present
intention of distributing the Purchased Units or any part thereof, and the
Purchaser has no present intention of selling or granting any participation in
or otherwise distributing the same in any transaction in violation of any
securities Laws, without prejudice, however, to the Purchaser’s right at all
times to sell or otherwise dispose of all or any part of the Purchased Units
pursuant to a registration statement under the Securities Act and applicable
state securities Laws or under an exemption from such registration available
thereunder (including, if available, Rule 144 under the Securities Act). If the
Purchaser should in the future decide to dispose of any of the Purchased Units,
the Purchaser understands and agrees (a) that it may do so only (i) in
compliance with the Securities Act and applicable state securities Laws, as then
in effect, or pursuant to an exemption therefrom (including Rule 144 under the
Securities Act) or (ii) in the manner contemplated by any registration statement
under the Securities Act pursuant to which such securities are being offered,
and (b) that stop-transfer instructions to that effect will be in effect with
respect to the Purchased Units. Notwithstanding the foregoing, the Purchaser may
at any time transfer Purchased Units to an Affiliate of the Purchaser provided
that any such

13



--------------------------------------------------------------------------------




transaction is exempt from registration under the Securities Act and that such
Affiliate agrees to be bound by the terms and conditions of this Agreement.
Section 4.06    Nature of Purchaser. The Purchaser (a) is an “accredited
investor” within the meaning of Rule 501 of Regulation D under the Securities
Act and (b) by reason of its business and financial experience it has such
knowledge, sophistication and experience in making similar investments and in
business and financial matters generally so as to be capable of evaluating the
merits and risks of the prospective investment in the Purchased Units, is able
to bear the economic risk of such investment and, at the present time, would be
able to afford a complete loss of such investment.
Section 4.07    Restricted Securities. The Purchaser understands that the
Purchased Units are characterized as “restricted securities” under the federal
securities Laws inasmuch as they are being acquired from Regency in a
transaction not involving a public offering and that under such Laws such
securities may be resold without registration under the Securities Act only in
certain limited circumstances. In this connection, the Purchaser represents that
it is knowledgeable with respect to Rule 144 under the Securities Act.
Section 4.08    Receipt of Information. The Purchaser has (a) had access to
Regency’s periodic filings with the Commission and (b) been provided a
reasonable opportunity to ask questions of and receive answers from
Representatives of Regency regarding such matters.
Section 4.09    Legend. It is understood that the Purchased Units, as
represented in one or more accounts with DTC, will bear the following legend:
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND IS
SUBJECT TO THE TERMS OF THE AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF REGENCY ENERGY PARTNERS LP. THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE
BENEFIT OF REGENCY ENERGY PARTNERS LP THAT THIS SECURITY MAY NOT BE SOLD,
OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A)
VIOLATE THE THEN APPLICABLE FEDERAL OR STATE SECURITIES LAWS OR RULES AND
REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES
COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH
TRANSFER, (B) TERMINATE THE EXISTENCE OR QUALIFICATION OF REGENCY ENERGY
PARTNERS LP UNDER THE LAWS OF THE STATE OF DELAWARE, OR (C) CAUSE REGENCY ENERGY
PARTNERS LP TO BE TREATED AS AN ASSOCIATION TAXABLE AS A CORPORATION OR
OTHERWISE TO BE TAXED AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES (TO THE
EXTENT NOT ALREADY SO TREATED OR TAXED). REGENCY GP LP, THE GENERAL PARTNER OF
REGENCY ENERGY PARTNERS LP, MAY IMPOSE

14



--------------------------------------------------------------------------------




ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN
OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT
RISK OF REGENCY ENERGY PARTNERS LP BECOMING TAXABLE AS A CORPORATION OR
OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES. THE
RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY
TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE FACILITIES OF ANY
NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED OR ADMITTED TO
TRADING.
Section 4.10    Short Selling. The Purchaser has not entered into any short
sales of the Common Units owned by it between the time it first began discussion
with Regency about the transactions contemplated by this Agreement and the date
hereof (it being understood that the entering into of a total return swap shall
not be considered a short sale of Common Units).
Section 4.11    Trading Activities. The Purchaser’s trading activities, if any,
with respect to the Common Units will be in compliance with all applicable state
and federal securities Laws and the rules and regulations of the NYSE.
Section 4.12    Taking of Necessary Actions. The Purchaser shall use its
commercially reasonable efforts promptly to take or cause to be taken all action
and promptly to do or cause to be done all things necessary, proper or advisable
under applicable Law and regulations to consummate and make effective the
transactions contemplated by this Agreement. Without limiting the foregoing,
Purchaser shall use its commercially reasonable efforts to assist Regency in
making all filings and obtaining all consents of Governmental Authorities that
may be necessary or, in the reasonable opinion of Regency, advisable for the
consummation of the transactions contemplated by the Basic Documents.
ARTICLE V
INDEMNIFICATION, COSTS AND EXPENSES
Section 5.01    Indemnification by Regency. Regency agrees to indemnify the
Purchaser, Energy Transfer Equity, L.P., LE GP, LLC and their respective
Representatives (collectively, “Purchaser Related Parties”) from, and hold each
of them harmless against, any and all losses, actions, suits, proceedings
(including any investigations, litigation or inquiries), demands, and causes of
action, and, in connection therewith, and promptly upon demand, pay or reimburse
each of them for all reasonable costs, losses, liabilities, damages, or expenses
of any kind or nature whatsoever, including the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to (a) the breach of any of the
representations, warranties or covenants of Regency contained herein, provided
such claim for indemnification relating to a breach of any representation or
warranty is made prior to the expiration of such representation or warranty and
(b) claims made by any third party or governmental agency in any proceeding as
to which any Purchaser Related Party is a party or defendant thereto (whether or
not such Purchaser Related Party

15



--------------------------------------------------------------------------------




is a primary defendant) (i) with respect to any breach of fiduciary duty
(whether arising at law, in equity or by contract) or (ii) any violation of law
or regulation by any Regency Related Party, in the case of (i) or (ii) in
connection with the entry into this Agreement and the performance of the
transactions contemplated hereby; provided, however, that no Purchaser Related
Party shall be entitled to recover special, consequential or punitive damages
with respect to claims pursuant to clause (a) of this Section 5.01.
Notwithstanding anything to the contrary, consequential damages shall not be
deemed to include diminution in value of the Purchased Units, which is
specifically included in damages covered by Purchaser Related Parties’
indemnification.
Section 5.02    Indemnification by the Purchaser. The Purchaser agrees to
indemnify Regency, the General Partners and their respective Representatives
(collectively, “Regency Related Parties”) from, and hold each of them harmless
against, any and all losses, actions, suits, proceedings (including any
investigations, litigation or inquiries), demands, and causes of action, and, in
connection therewith, and promptly upon demand, pay or reimburse each of them
for all reasonable costs, losses, liabilities, damages, or expenses of any kind
or nature whatsoever, including the reasonable fees and disbursements of counsel
and all other reasonable expenses incurred in connection with investigating,
defending or preparing to defend any such matter that may be incurred by them or
asserted against or involve any of them as a result of, arising out of, or in
any way related to the breach of any of the representations, warranties or
covenants of the Purchaser contained herein, provided such claim for
indemnification relating to a breach of any representation or warranty is made
prior to the expiration of such representation or warranty, provided, however,
that the liability of the Purchaser shall not be greater in amount than the
Purchase Price.
Section 5.03    Indemnification Procedure. Promptly after any Regency Related
Party or Purchaser Related Party (hereinafter, the “Indemnified Party”) has
received notice of any indemnifiable claim hereunder, or the commencement of any
action, suit or proceeding by a third person, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement, the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding, but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known. The Indemnifying Party shall have the right
to defend and settle, at its own expense and by its own counsel, any such matter
as long as the Indemnifying Party pursues the same diligently and in good faith.
If the Indemnifying Party undertakes to defend or settle, it shall promptly
notify the Indemnified Party of its intention to do so, and the Indemnified
Party shall cooperate with the Indemnifying Party and its counsel in all
commercially reasonable respects in the defense thereof and the settlement
thereof. Such cooperation shall include, but shall not be limited to, furnishing
the Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability;

16



--------------------------------------------------------------------------------




provided, however, that the Indemnified Party shall be entitled (i) at its
expense, to participate in the defense of such asserted liability and the
negotiations of the settlement thereof and (ii) if (A) the Indemnifying Party
has failed to assume the defense and employ counsel or (B) if the defendants in
any such action include both the Indemnified Party and the Indemnifying Party
and counsel to the Indemnified Party shall have concluded that there may be
reasonable defenses available to the Indemnified Party that are different from
or in addition to those available to the Indemnifying Party or if the interests
of the Indemnified Party reasonably may be deemed to conflict with the interests
of the Indemnifying Party, then the Indemnified Party shall have the right to
select a separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not settle any
indemnified claim without the consent of the Indemnified Party, unless the
settlement thereof imposes no liability or obligation on, and includes a
complete release from liability of, and does not contain any admission of wrong
doing by, the Indemnified Party.
ARTICLE VI
MISCELLANEOUS
Section 6.01    Interpretation and Survival of Provisions. Article, Section,
Schedule, and Exhibit references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever Regency has an obligation under a Basic Document, the
expense of complying with that obligation shall be an expense of Regency unless
otherwise specified. Whenever any determination, consent or approval is to be
made or given by the Purchaser, such action shall be in such the Purchaser’s
sole discretion unless otherwise specified in this Agreement. If any provision
in the Basic Documents is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and the Basic Documents
shall be construed and enforced as if such illegal, invalid, not binding, or
unenforceable provision had never comprised a part of the Basic Documents, and
the remaining provisions shall remain in full force and effect.
Section 6.02    Survival of Provisions. The representations and warranties set
forth in Sections 3.02, 3.07, 3.08, 3.11, 3.12, 4.02 and 4.04 hereunder shall
survive the execution and delivery of this Agreement indefinitely, and the other
representations and warranties set forth herein shall survive for a period of 12
months following the Closing Date regardless of any investigation made by or on
behalf of Regency or the Purchaser. The covenants made in this Agreement or any
other Basic Document shall survive the Closing of the transactions described
herein and remain operative and in full force and effect regardless of
acceptance of any of the Purchased Units and payment therefor and repayment or
repurchase thereof. All indemnification obligations of Regency and the Purchaser
and the provisions of Article V shall remain operative and in full force and
effect unless such obligations are expressly terminated in a writing referencing
that individual Section, regardless of any purported general termination of this
Agreement.

17



--------------------------------------------------------------------------------




Section 6.03    No Waiver; Modifications in Writing.
(a)    Delay. No failure or delay on the part of any Party in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a Party at law or in equity or otherwise.
(b)    Specific Waiver. Except as otherwise provided herein, no amendment,
waiver, consent, modification, or termination of any provision of this Agreement
or any other Basic Document shall be effective unless signed by each of the
parties hereto or thereto affected by such amendment, waiver, consent,
modification, or termination. Any amendment, supplement or modification of or to
any provision of this Agreement or any other Basic Document, any waiver of any
provision of this Agreement or any other Basic Document, and any consent to any
departure by Regency from the terms of any provision of this Agreement or any
other Basic Document shall be effective only in the specific instance and for
the specific purpose for which made or given. Except where notice is
specifically required by this Agreement, no notice to or demand on Regency in
any case shall entitle Regency to any other or further notice or demand in
similar or other circumstances.
Section 6.04    Binding Effect; Assignment.
(a)    Binding Effect. This Agreement shall be binding upon Regency, the
Purchaser, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement (including, without limitation, Article V),
this Agreement shall not be construed so as to confer any right or benefit upon
any Person other than the Parties and their respective successors and permitted
assigns.
(b)    Assignment of Rights. All or any portion of the rights and obligations of
the Purchaser under this Agreement may be transferred by the Purchaser to any
Affiliate of the Purchaser without the consent of Regency. No portion of the
rights and obligations of the Purchaser under this Agreement may be transferred
by the Purchaser to a non-Affiliate without the written consent of Regency.
Section 6.05    Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery or
personal delivery to the following addresses:
To Regency:


Regency Energy Partners LP
2001 Bryan Street, Suite 3700
Dallas, Texas 75201
Facsimile:     (214) 750-1749
Attention:    Todd Carpenter
Email:        todd.carpenter@regencygas.com

18



--------------------------------------------------------------------------------




with copies to:
Baker Botts L.L.P.
2001 Ross Avenue
Dallas, Texas 75201
Facsimile:    (214) 661-4954
Attention:    Neel Lemon
A.J. Ericksen
Email:        neel.lemon@bakerbotts.com
aj.ericksen@bakerbotts.com
To the Purchaser:
ETE Common Holdings, LLC
3738 Oak Lawn Avenue
Dallas, Texas 75219
Facsimile:    (214) 981-0701
Attention:    General Counsel


with copies to:


Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
Facsimile:    (713) 546-5401
Attention:    William N. Finnegan
Email:        bill.finnegan@lw.com        


or to such other address as Regency or the Purchaser may designate in writing.
All notices and communications shall be deemed to have been duly given: at the
time delivered by hand, if personally delivered; upon actual receipt if sent by
certified or registered mail, return receipt requested, or regular mail, if
mailed; upon actual receipt of the overnight courier copy, if sent via
facsimile; and upon actual receipt when delivered to an air courier guaranteeing
overnight delivery.
Section 6.06    Entire Agreement. This Agreement and the other Basic Documents
are intended by the Parties as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the Parties in respect of the subject matter contained herein
and therein. There are no restrictions, promises, warranties or undertakings,
other than those set forth or referred to herein or the other Basic Documents
with respect to the rights granted by Regency or any of its Affiliates or the
Purchaser or any of its Affiliates set forth herein or therein. This Agreement
and the other Basic Documents supersede all prior agreements and understandings
between the Parties with respect to such subject matter.
Section 6.07    Governing Law. This Agreement will be construed in accordance
with and governed by the laws of the State of Delaware without regard to
principles of conflicts of laws.

19



--------------------------------------------------------------------------------




Section 6.08    Waiver of Jury Trial. Each Party irrevocably waives the right to
a trial by jury in connection with any matter arising out of this Agreement to
the fullest extent permitted by applicable law.
Section 6.09    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by the Parties in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.
Section 6.10    Costs and Expenses. Each Party shall be responsible for such
Party’s own expenses in connection with the Basic Documents and the transactions
contemplated thereby.
Section 6.11    Termination.
(a)    Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by the Purchaser, upon a
breach in any material respect by Regency of any covenant or agreement set forth
in this Agreement.
(b)    Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by Regency, upon a breach in
any material respect by the Purchaser of any covenant or agreement set forth in
this Agreement.
(c)    Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing if a Law shall
have been enacted or promulgated, or if any action shall have been taken by any
Governmental Authority of competent jurisdiction that permanently restrains,
permanently precludes, permanently enjoins or otherwise permanently prohibits
the consummation of the transactions contemplated by any of the other Basic
Documents or makes the transactions contemplated by any of the Basic Documents
illegal.
(d)    In the event of the termination of this Agreement as provided in this
Section 6.11 (i) this Agreement shall forthwith become null and void and (ii)
there shall be no liability on the part of any Party; provided that nothing
herein shall relieve any Party from any liability or obligation with respect to
any willful breach of this Agreement.
[Signature Page Follows]



20



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties execute this Agreement, effective as of the date
first above written.
REGENCY ENERGY PARTNERS LP
    
By:    Regency GP LP, its general partner
By:    Regency GP LLC, its general partner




By: /s/ Thomas E. Long    
Thomas E. Long
Executive Vice President and Chief Financial Officer


ETE COMMON HOLDINGS, LLC
    


By: /s/ John W. McReynolds    
Name: John W. McReynolds
Title: President and Chief Financial Officer



    

--------------------------------------------------------------------------------




Exhibit A
Registration Rights Agreement

    

--------------------------------------------------------------------------------




Exhibit B
Form of Opinion of Regency Counsel





    

--------------------------------------------------------------------------------




Exhibit C
Excepted Subsidiaries
•
Edwards Lime Gathering, LLC, a Delaware limited liability company (direct 60%
membership interest)

•
ELG Oil LLC, a Delaware limited liability company (indirect 60% membership
interest)

•
ELG Utility LLC, a Delaware limited liability company (indirect 60% membership
interest)

•
RIGS Haynesville Partnership Co., a Delaware general partnership (direct 49.99%
partnership interest)

•
RIGS GP LLC, a Delaware limited liability company (indirect 49.99% limited
liability company interest)

•
Regency Intrastate Gas LP, a Delaware limited partnership (indirect 49.99%
partnership interest)

•
Midcontinent Express Pipeline LLC, a Delaware limited liability company (direct
50% limited liability company interest)

•
Lone Star NGL LLC, a Delaware limited liability company (direct 30% limited
liability company interest)

•
Ranch Westex JV LLC, a Delaware limited liability company (direct 33.33% limited
liability company interest)

•
Kingsport Services LLC, a Delaware limited liability company (direct 50% joint
venture interest)

•
Kingsport Handling LLC, a Delaware limited liability company (direct 50% joint
venture interest)

•
Coal Handling Solutions LLC, a Delaware limited liability company (direct 50%
joint venture interest)

•
Maysville Handling LLC, a Delaware limited liability company (indirect 25% joint
venture interest)

•
Covington Handling LLC, a Delaware limited liability company (indirect 25% joint
venture interest)

•
CBC/Leon Limited Partnership, an Oklahoma limited partnership (indirect 91%
joint venture interest)

•
Leon Limited Partnership I, an Oklahoma limited partnership (indirect 50% joint
venture interest)

•
Bright Star Partnership (indirect 6.9% joint venture interest)

•
Aqua – PVR Water Services LLC, a Delaware limited liability company (direct 51%
joint venture interest)


    